MANN, Chief Judge
(dissenting).
This case seems to me to be closer to Hood v. Hood, Fla.App.2d 1958, 100 So.2d 422, than to Fort, supra. There was in Hood an element of fraud not present in this case, but nevertheless the result of Dr. Markham’s working for less income in .exchange for substantial stock in a corporation which bought the professional clinic operated by Markham and others is an improper diminution of the money properly payable by him for the maintenance of his former wife. I think the trial judge ruled incorrectly that he lacked authority to consider this question. I would reverse.